DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11120601. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Table 1
Instant Application, 17/864152
Claim 1. A method comprising:
a) receiving, at a client device, a request to initiate a communication session with a user associated with a user account; initiating the communication session with the user associated with the user account at the client device;


b) receiving a selection of the
request from the client device; 




c) causing display of a presentation of a graphical icon responsive to the initiating the communication session with the user associated with the user account;


d) receiving facial tracking data associated with the user of the user account; and

e) animating the presentation of the graphical icon at the client device based on the facial tracking data.  


Claim 2. The method of claim 1, wherein the receiving the facial tracking data further comprises: receiving image data that comprises a depiction of a set of facial landmarks; generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; and generating the facial tracking data based on the set of points.  

Claim 3. The method of claim 1, wherein the causing display of the presentation of the graphical icon further comprises: accessing the user account, the user account comprising user profile data that includes an identification of the graphical icon.  


Claim 4. The method of claim 1, wherein the causing display of the presentation of the graphical icon further comprises: accessing the user account, the user account comprising user profile data that correlates the graphical icon to the one or more contextual factors; and selecting the graphical icon based on the one or more contextual factors.  

Claim 5. The method of claim 4, wherein the contextual factors include one or more of: attributes of the client device; location data; and a time of day.  

Claim 6. The method of claim 1, wherein the animating the presentation of the graphical icon based on the facial tracking data comprises: transposing the facial tracking data upon the graphical icon.  

Claim 7. The method of claim 1, wherein the method further comprises: generating a message that includes the presentation of the graphical icon.  

Claim 8. The method of claim 7, wherein the message includes an ephemeral message.
Patent, 11120601

Claim 1. A method comprising:
a) initiating, at a client device, a communication session with a recipient; 






b) detecting a contextual condition at the client device, the contextual condition including location data; 



c) selecting a graphical icon from among a plurality of graphical icons based on the recipient of the communication session and user profile data that includes a user input that correlates the graphical icon to the location data and an identifier of the recipient; 


d) receiving facial tracking data at the client device; and


e)  animating a presentation of graphical icon based on the facial tracking data.  



Claim 2. The method of claim 1, wherein the receiving the facial tracking data at the client device includes: capturing image data at the client device, the image data comprising a depiction of a set of facial landmarks; generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; and generating the facial tracking data based on the set of points.  



Claim 3.  The method of claim 1, wherein the selecting the graphical icon from among the plurality of graphical icons based on the contextual condition includes: accessing a user profile associated with the client device, the user profile comprising the user profile data that correlates the graphical icon to the contextual condition.  

Claim 4. The method of claim 1, wherein the client device is a first client device, the contextual condition includes user profile data associated with a second client device, and the method further comprises: receiving a request to generate a message to a second client device from the first client device; and selecting the graphical icon based on the user profile data associated with the second client device.  

Claim 5. The method of claim 1, wherein the contextual condition includes location data and temporal data.  



Claim 6. The method of claim 1, wherein the animating the presentation of the graphical icon based on the facial tracking data includes: transposing the facial tracking data upon the graphical icon.  



Claim 7. The method of claim 1, wherein the method further comprises: generating a message that includes the presentation of the graphical icon.  


Claim 8. The method of claim 7, wherein the message includes an ephemeral message.



8.	Regarding claims 1-20,  of the instant application, 17/864152, the first row of Table 1 above shows that these claims maps to the claims 1-20 from the Patent 11120601 where the lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent. It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4, 5, 12 and 13are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
10.	Claims 4 (and similar claim 12) recite the limitation, “…the one or more contextual factors”.  There is insufficient antecedent basis for this limitation in the claim.  The scope is rendered indefinite as there is no way to apprise one of ordinary skill in the art what contextual factors are being referred to.  

11.	Claims 5 (and similar claim 13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent to a rejected claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



14. 	Claims 1, 3-5, 7-9, 11-13, and 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy, US 2018/0026925 A1.

15. 	As per claim 1, Kennedy discloses:  A method comprising: 
receiving, at a client device, a request to initiate a communication session with a user associated with a user account; (Kennedy, Figure 1, and ¶20, “ The Application Program Interface (API) server 110 exposes various functions supported by the application server 112, including account registration, login functionality, the sending of messages, via the application server 112, from a particular messaging client application 104 to another messaging client application 104,.”)
 receiving a selection of the request from the client device; (Kennedy, [0020], “the sending of media files (e.g., images or video) from a messaging client application 104 to the messaging server application 114, and for possible access by another messaging client application 104, the setting of a collection of media data (e.g., story), the retrieval of a list of friends of a user of a client device 102, the retrieval of such collections, the retrieval of messages and content, the adding and deletion of friends to a social graph, the location of friends within a social graph, opening and application event (e.g., relating to the messaging client application 104).”)
initiating the communication session with the user associated with the user account at the client device; (Kennedy, [0015], “In the example shown in FIG. 1, each messaging client application 104 is able to communicate and exchange data with another messaging client application 104 and with the messaging server system 108 via the network 106. The data exchanged between messaging client applications 104, and between a messaging client application 104 and the messaging server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., text, audio, video or other multimedia data).”)
causing display of a presentation of a graphical icon responsive to the initiating the communication session with the user associated with the user account; (Kennedy, ¶39, “To this end, the user interface of the messaging client application 104 may include an icon that is user selectable to enable a sending user to add specific content to his or her personal story.”, and ¶44, “ In some embodiments, customized graphics may be generated to replace or supplement emoji characters/icons defined by the UNICODE standard. For example, referring to FIG. 5A, a scene identifier 510 (the emoji character) is retrieved (405) in conjunction with retrieving (410) a user identifier (“jacob”) 505 based on content for an electronic message entered by a user (e.g., via an input device). ”)
receiving facial tracking data associated with the user of the user account; , (Kennedy, [0083], “the biometric components 730 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like.”).and
animating the presentation of the graphical icon at the client device based on the facial tracking data.  (Kennedy, [0053], “In various embodiments, a customized graphic may be generated (460) based on data collected from a variety of sensor components, including (for example) the biometric components 730, motion components 734, environmental components736, and/or position components 738 described below with reference to FIG. 7, as well as other sensor components.”, and [0053], “In various embodiments, the avatar information may include any number of different images associated with the user, and generating (460) the customized graphic may including at least a portion of such images within the customized graphic. For example, the user's avatar information (e.g., images of the user's face from different angles and having different expressions) may be used to generate custom images, such as the user riding a tank (FIG. 5E) or kicking a soccer ball (FIG. 5F).”)

16. 	As per claim 3, Kennedy discloses: The method of claim 1, wherein the causing display of the presentation of the graphical icon further comprises: accessing the user account, the user account comprising user profile data that includes an identification of the graphical icon. (Kennedy, ¶54, “In addition to images, the retrieved avatar information may include any desired characteristics of the user, such as the user's age, height, weight, interests, preferences (e.g., for clothing), and such characteristics may be used in generating or modifying avatar images of the user/individual. In various embodiments, the avatar information may include any number of different images associated with the user, and generating (460) the customized graphic may including at least a portion of such images within the customized graphic.”)

17. 	As per claim 7, Kennedy discloses: The method of claim 1, wherein the method further comprises: generating a message that includes the presentation of the graphical icon. (Kennedy, ¶12, “Among other things, embodiments of the present disclosure improve the functionality of electronic messaging software and systems by generating and displaying customized graphics within electronic messages.”)
 
18. 	As per claim 8, Kennedy discloses: The method of claim 7, wherein the message includes an ephemeral message. (Kennedy, ¶51, “Additionally, the electronic message, the customized graphic, or both may be presented to the user and/or a recipient for a predetermined period of time, as discussed in more detail above with reference to ephemeral messages.”)

19. 	As per claim 4: Kennedy discloses: The method of claim 1, wherein the causing display of the presentation of the graphical icon further comprises: 
accessing the user account, the user account comprising user profile data that correlates the graphical icon to the one or more contextual factors; (Kennedy, [0044], “In some embodiments, customized graphics may be generated to replace or supplement emoji characters/icons defined by the UNICODE standard. For example, referring to FIG. 5A, a scene identifier 510 (the emoji character) is retrieved (405) in conjunction with retrieving (410) a user identifier (“jacob”) 505 based on content for an electronic message entered by a user (e.g., via an input device). Based on the user identifier 505 and the scene identifier 510, the system generates (415) a custom graphic 515. In this example, the custom graphic 515 is a personalized avatar of the user mimicking the winking, tongue-extended emoji in the scene identifier 510”.)
and 
selecting the graphical icon based on the one or more contextual factors. (Kennedy, [0044], “In some embodiments, customized graphics may be generated to replace or supplement emoji characters/icons defined by the UNICODE standard. For example, referring to FIG. 5A, a scene identifier 510 (the emoji character) is retrieved (405) in conjunction with retrieving (410) a user identifier (“jacob”) 505 based on content for an electronic message entered by a user (e.g., via an input device). Based on the user identifier 505 and the scene identifier 510, the system generates (415) a custom graphic 515. In this example, the custom graphic 515 is a personalized avatar of the user mimicking the winking, tongue-extended emoji in the scene identifier 510”.)
 
20. 	As per claim 5: Kennedy discloses: The method of claim 4, wherein the contextual factors include one or more of:  attributes of the client device;  location data; and a time of day. (Kennedy, [0036], “Example of data filters include current temperature at a specific location, a current speed at which a sending user is traveling, battery life for a client device 102 or the current time.” )

21.	Claims 17, and 9, which are similar in scope to claim 1, thus rejected under the same rationale.

22.	Claims 11, and 19, which are similar in scope to claim 3, thus rejected under the same rationale.

23.	Claims 12, and 20, which are similar in scope to claim 4, thus rejected under the same rationale.

24.	Claim 13, which is similar in scope to claim 5, thus rejected under the same rationale.

25.	Claim 15, which is similar in scope to claim 7, thus rejected under the same rationale.

26.	Claim 16, which is similar in scope to claim 8, thus rejected under the same rationale.
Claim Rejections - 35 USC § 103

27.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

29.	Claims 2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, US 2018/0026925 A1, as applied to claim 1 above, and further in view of Liu et al., US 2016/0042224 A1.

30.    	As per claim 2, Kennedy discloses: The method of claim 1 (See rejection of claim 1 above.)

31	Kennedy doesn’t expressly disclose: the receiving the facial tracking data at the client device includes:
receiving image data that comprises a depiction of a set of facial landmarks; 
generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; and 
generating the facial tracking data based on the set of points.  

32.	Liu discloses:
receiving image data that comprises a depiction of a set of facial landmarks; (Liu, Figure 5a, and ¶74, “Facial landmark localization in this example comprises positioning a plurality of facial landmark points 502 on the computer generated image of a face 500 to provide for localization of a feature.”)
generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; (Liu, ¶74, “In FIGS. 5a and 5b, the face landmark model created using facial landmark localization has 88 feature points: 16 points for the two eyebrows 504, 16 points for two eyes 506, 13 points for the nose 508, 22 points for the mouth 510, and 21 points for the face outline 512. Other numbers of facial landmark points may be used.”) and
generating the facial tracking data based on the set of points. (Liu, ¶99, “The positions of the user's fingertips in the cheek area of the user's face may be tracked and a corresponding cheek facial landmark in the computer generated image may be anchored about a point related to the tracked path of the user's fingers. For example, the cheek facial landmark may be anchored about a point located within the detected path of the user's fingers.”)

33.	Liu is analogous art with respect to Kennedy because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of that receiving image data that comprises a depiction of a set of facial landmarks; generating a set of points based on positions of the set of facial landmarks, each point among the set of points corresponding to a facial landmark from among the set of facial landmarks; and generating the facial tracking data based on the set of points, as taught by Liu into the teaching of Kenny. The suggestion for doing so would allow a user to accurately and easily/intuitively edit a photograph of his/her face.  Therefore, it would have been obvious to combine Liu with Kennedy

34.	As per claim 6, Kennedy in view of Liu discloses: The method of claim 1, wherein the animating the presentation of the graphical icon based on the facial tracking data comprises: transposing the facial tracking data upon the graphical icon.  (Liu, ¶74, “Facial landmark localization in this example comprises positioning a plurality of facial landmark points 502 on the computer generated image of a face 500 to provide for localization of a feature.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

35.	Claims 10, and 18, which are similar in scope to claim 2, thus rejected under the same rationale.

36.	Claim 14, which is similar in scope to claim 6, thus rejected under the same rationale.

Conclusion 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619